



Exhibit 10.25q


capturea02.jpg [capturea02.jpg]
TIFFANY & CO.
a Delaware Corporation
(the “Parent”)
TERMS OF STOCK OPTION AWARD
(Transferable Non-Qualified Option)
under the
2014 EMPLOYEE INCENTIVE PLAN
(the “Plan”)
Terms Effective March 16, 2017


1.    Introduction and Terms of Option. Participant has been granted a
Non-Qualified Stock Option Award (the “Option”) to purchase shares of Common
Stock under the Plan by the Committee. The name of “Participant,” the “Grant
Date,” the number of “Covered Shares,” the “Maturity Date(s)” and the “Exercise
Price” per share are stated in the attached “Notice of Grant.” The other terms
and conditions of the Option are stated in this document and in the Plan. If
Participant has the title of Vice President or a more senior title, this award
will be void unless Participant executes and delivers to Parent those certain
Non-Competition and Confidentiality Covenants in the form approved by the
Committee within 180 days after the Grant Date.


2.    Award and Exercise Price; Option Not An Incentive Stock Option. Subject to
the terms and conditions stated in this document, the Option gives Participant
the right to purchase the Covered Shares from Parent at the Exercise Price. The
Option is not intended to constitute an “incentive stock option” as that term is
used in the Code.


3.    Earliest Dates for Exercise - Cumulative Installments. Unless otherwise
provided herein, the Option shall become exercisable (“mature”) in a single
installment on the Maturity Date or in cumulative installments on the Maturity
Dates, in each case as specified in the Notice of Grant. If the Notice of Grant
provides for multiple Maturity Dates, once an installment of the Option matures,
it shall continue to be exercisable with all prior installments on a cumulative
basis until the Expiration Date, subject to earlier termination as provided
herein.


4.    Expiration Date. No portion of the Option, whether matured or not, shall
be exercisable following the Expiration Date. Unless otherwise provided herein,
the “Expiration Date” shall be the ten-year anniversary of the Grant Date.


5.    Effect of Termination of Employment; Change in Control.


(a)
Generally. Unless otherwise provided in this Section 5, upon Participant’s
Termination Date (i) any installment of the Option that has not yet matured as
of the Termination Date shall not mature and shall be null and void; and (ii)
the Expiration Date for any matured installment of the Option shall be three
months from the Termination Date (but in no event later than the ten-year
anniversary of the Grant Date).



(b)
Termination due to death or Disability. If Participant’s Termination Date occurs
by reason of death or Disability, then in each case all installments of the
Option that have not yet matured shall mature on the Termination Date, and the
Expiration Date for all matured installments of the










--------------------------------------------------------------------------------








Option shall be two years from the Termination Date (but in no event later than
the ten-year anniversary of the Grant Date).


(c)
Termination due to Involuntary Termination without Cause. If Participant’s
Termination Date occurs by reason of involuntary termination of employment
without Cause, then all outstanding installments of the Option shall mature on
the Maturity Dates specified in the Notice of Grant, and the Expiration Date for
any matured installment of the Option shall be three years from the Termination
Date (but in no event later than the ten-year anniversary of the Grant Date).



(d)
Termination for Cause. If Participant’s Termination Date occurs by reason of
involuntary termination for Cause, any installment of the Option that has not
yet matured shall not mature and shall be null and void; and the Expiration Date
shall be the Termination Date.



(e)
Effect of Change in Control. Upon the earlier of (i) the occurrence of a Change
in Control that is a Terminating Transaction, or (ii) Participant’s Involuntary
Termination, all installments of the Option that have not yet matured shall
mature.



7. Methods of Option Exercise.


(a) Prior to the Expiration Date, matured installments of the Option may be
exercised in whole or in part by filing a written notice of exercise with the
Corporate Secretary of Parent at its corporate headquarters. Such notice shall
specify the number of Shares which Participant elects to purchase (the
“Exercised Shares”) and shall be accompanied by a bank-certified check payable
to Parent (or other type of check or draft payable to Parent and acceptable to
its Corporate Secretary) in the amount of the Exercise Price for the Exercised
Shares plus any tax withholding resulting from such exercise as computed by
Employer. The exercise shall be deemed complete on Parent’s receipt of such
notice and said check or draft.


(b) Alternatively, in lieu of such check or draft, if permitted by Parent, and
subject to such requirements as Parent may specify (including without limitation
requirements consistent with applicable policies concerning insider
information), Participant may provide a copy of directions to, or a written
acknowledgment from, an Approved Broker that the Approved Broker has been
directed to sell, for the account of the owner of the Option, Shares (or a
sufficient portion of the Shares) acquired upon exercise of the Option, together
with an undertaking by the Approved Broker to remit to Parent a sufficient
portion of the sale proceeds to pay the Exercise Price for the Exercised Shares
plus any tax withholding resulting from such exercise as computed by Employer.
The exercise shall be deemed complete on the trade date of the sale.


(c)
The Committee may approve other methods of exercise, as provided for in the
Plan, before the Option is exercised.



8. Withholding. All distributions on the exercise of the Option are subject to
withholding of all applicable taxes. The method for withholding shall be as
provided in paragraph 7 above, unless the Committee approves other methods of
withholding, as provided for in the Plan, before the Option is exercised.


9. Transferability. The Option is not transferable other than by will or the
laws of descent and distribution or pursuant to a “domestic relations order,” as
defined in the Code or Title I of the Employee Retirement Income Security Act or
the rules thereunder, and shall not otherwise be transferred, assigned, pledged,
hypothecated or disposed of in any way, whether by operation of law or
otherwise, nor shall it be subject to execution, attachment or similar process.
Notwithstanding the foregoing, the Option may be transferred by Participant to


Tiffany & Co. 2014 Employee Incentive Plan, Option Terms, March 16, 2017
 
2




--------------------------------------------------------------------------------





(i) the spouse, children or grandchildren of Participant (each an “Immediate
Family Member”), (ii) a trust or trusts for the exclusive benefit of any or all
Immediate Family Members, or (iii) a partnership in which any or all Immediate
Family Members are the only partners, provided that (x) there may be no
consideration paid or otherwise given for any such transfer, and (y) subsequent
transfer of the Option is prohibited otherwise than by will, the laws of descent
and distribution or pursuant to a domestic relations order. Following transfer,
the Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer. The provisions of paragraph 5 above
shall continue to be applied with respect to the original Participant following
transfer and the Option shall be exercisable by the transferee only to the
extent, and for the periods specified, herein. Upon any attempt to transfer the
Option other than as permitted herein or to assign, pledge, hypothecate or
dispose of the Option other than as permitted herein, or upon the levy of any
execution, attachment or similar process upon the Option, the Option shall
immediately terminate and become null and void.


10. Definitions. For the purposes of the Option, capitalized terms shall have
the meanings provided herein or in the Definitional Appendix attached. Except
where the context clearly implies or indicates the contrary, a word, term, or
phrase used in the Plan shall have the same meaning in this document.


11. Heirs and Successors. The terms of the Option shall be binding upon, and
inure to the benefit of, Parent and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of Parent’s assets and business. Participant
may designate a beneficiary of his/her rights under the Option by filing written
notice with the Corporate Secretary of Parent. In the event of Participant’s
death prior to the full exercise of the Option, the Option may be exercised by
such beneficiary to the extent it was exercisable on Participant’s Termination
Date and up until its Expiration Date. If Participant fails to designate a
beneficiary, or if the designated beneficiary dies before Participant, the
Option may be exercised by Participant’s estate to the extent that it was
exercisable on Participant’s Termination Date and up until its Expiration Date.


12. Administration. The authority to manage and control the operation and
administration of the Option shall be vested in the Committee, and the Committee
shall have all powers with respect to the Option as it has with respect to the
Plan. Any interpretation of the Option by the Committee and any decision made by
it with respect to the Option shall be final and binding.


13. Compliance with Restrictive Covenants. Notwithstanding any other provision
in these terms to the contrary, no installments of the Option shall vest
pursuant to Sections 5(b) or 5(c), and the Expiration Dates provided in the
foregoing Sections shall not apply, if the Committee determines that Participant
has materially breached the terms and conditions of any applicable
confidentiality, non-competition, non-solicitation or other restrictive
covenants. 


14. Plan Governs. Notwithstanding anything in this document to the contrary, the
terms of the Option shall be subject to the terms of the Plan, a copy of which
has been provided to Participant.


15. Securities Matters. All Shares and Exercised Shares shall be subject to the
restrictions on sale, encumbrance and other disposition provided by federal or
state law. Parent shall not be obligated to sell or issue any Shares or
Exercised Shares pursuant to this document unless, on the date of sale and
issuance thereof, such Shares are either registered under the Securities Act,
and all applicable state securities laws, or are exempt from registration
thereunder. Regardless of whether the offering and sale of Shares under the Plan
have been registered under the Securities Act, or have been registered or
qualified under the securities laws of any state, Parent at its discretion may
impose restrictions upon the sale, pledge or other transfer of such Shares
(including the placement of appropriate legends on stock certificates or the
imposition of stop-transfer instructions) if, in the judgment of Parent, such
restrictions are necessary in order to achieve compliance with the Securities
Act or the securities laws of any state or any other law.


Tiffany & Co. 2014 Employee Incentive Plan, Option Terms, March 16, 2017
 
3




--------------------------------------------------------------------------------





16. Investment Purpose. Unless the Shares are registered under the Securities
Act, any and all Shares acquired by Participant under this document will be
acquired for investment for Participant’s own account and not with a view to,
for resale in connection with, or with an intent of participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act. Participant shall not sell, transfer or otherwise dispose of
such Shares unless they are either (i) registered under the Securities Act and
all applicable state securities laws, or (ii) exempt from such registration in
the opinion of Parent’s counsel.
17. No Guarantee of Continued Employment or Service. This document, the
transactions contemplated hereunder and the exercise schedule set forth herein
do not constitute an express or implied promise of continued employment or other
service for the exercise period or for any other period, and shall not interfere
with Participant’s right or the right of Employer, Parent or any Affiliate to
terminate the employment or service relationship at any time, with or without
cause, subject to the terms of any written employment agreement (including any
offer letter) between Participant and Employer, Parent or any Affiliate.


18. Entire Document; Governing Law. The Plan and this document constitute the
entire terms with respect to the subject matter hereof and supersede in their
entirety all prior undertakings of Employer, Parent or any Affiliate. In the
event of any conflict between this document and the Plan, the Plan shall be
controlling, except as otherwise specifically provided in the Plan. This
document shall be construed under the laws of the State of New York, without
regard to conflict of laws principles.
19. Opportunity for Review. Participant has reviewed the Plan and this document
in their entirety, has had an opportunity to obtain the advice of counsel and
fully understands all provisions of the Plan and this document. All decisions or
interpretations of the Committee upon any questions relating to the Plan and
this document shall be binding, conclusive and final.
20. Section 409A. In no event shall Parent, Employer, or any Affiliate have any
liability or obligation with respect to taxes, penalties, interest or other
expenses for which Participant may become liable as a result of the application
of Code Section 409A. Notwithstanding anything herein to the contrary, these
terms are intended to be interpreted and applied so that the payments and
benefits set forth herein either shall either be exempt from the requirements of
Code Section 409A, or shall comply with the requirements of Code Section 409A,
and, accordingly, to the maximum extent permitted, this document shall be
interpreted to be exempt from or in compliance with Code Section 409A. To the
extent that any provision under this document is ambiguous as to its compliance
with Code Section 409A, the provision shall be interpreted in a manner so that
no amount payable to Participant shall be subject to an “additional tax” within
the meaning of Code Section 409A. For purposes of Code Section 409A, each
payment provided under this document shall be treated as a separate payment.
Notwithstanding any other provision of this document, payments provided under
this document may only be made upon an event and in a manner that complies with
Code Section 409A or an applicable exemption.


In addition to the provisions regarding Code Section 409A set forth above, the
following shall apply:


If Participant notifies Parent that Participant believes that any provision of
this document (or of any award of compensation or benefit, including equity
compensation or benefits provided herein or at any time during his employment
with Employer) would cause Participant to incur any additional tax or interest
under Code Section 409A or Parent independently makes such determination, Parent
shall, after consulting with Participant, reform such provision (or award of
compensation or benefit) to attempt to comply with or be exempt from Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate. To the extent that any provision hereof (or award of compensation
or benefit) is modified in order to comply with Code Section 409A, such
modification shall be made in good


Tiffany & Co. 2014 Employee Incentive Plan, Option Terms, March 16, 2017
 
4




--------------------------------------------------------------------------------





faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Participant and Parent without violating
the provisions of Code Section 409A.




Tiffany & Co. 2014 Employee Incentive Plan, Option Terms, March 16, 2017
 
5




--------------------------------------------------------------------------------





Appendix I -- Definitions
    
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
    
“Approved Broker” means one or more securities brokerage or financial services
firms designated by Parent from time to time.


“Cause” shall mean a termination of employment which is the result of:


(i)
Participant’s conviction or plea of guilty or nolo contendere to a felony or any
other crime involving financial impropriety or moral turpitude which would tend
to subject Parent or any Affiliate of Parent to public criticism or to
materially interfere with Participant’s continued employment;



(ii)
Participant’s willful and material violation of (A) Parent’s Business Conduct
Policy - Worldwide or (B) if applicable, Parent’s Code of Business and Ethical
Conduct for Directors, the Chief Executive Officer, the Chief Financial Officer
and All Other Officers of the Company, in each case as such policy may be
amended from time to time;



(iii)
Participant’s willful failure, or willful refusal, to substantially perform or
attempt to substantially perform his or her duties or all such proper and
achievable directives issued by Participant’s manager or the Parent Board (other
than any such failure resulting from incapacity due to physical or mental
illness, or any such refusal made in good faith because Participant believes
such directives to be illegal, unethical or immoral), provided Participant
receives written notice demanding substantial performance and fails to comply
within ten (10) business days of such demand;



(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities that is materially injurious to Parent or any Affiliate of
Parent;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or any Affiliate of Parent under any written agreement with Parent or
such Affiliate;



(vi)
Participant’s fraud, dishonesty, or theft with regard to Parent or any Affiliate
of Parent; and



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant, or by any other employee of Parent or any Affiliate
of Parent.



For purposes of the foregoing, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that his or her action or
omission was in the best interests of, Parent or any Affiliate of Parent.


“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an



Tiffany & Co. 2014 Employee Incentive Plan, Option Terms, March 16, 2017
 
6




--------------------------------------------------------------------------------





underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly by stockholders of
Parent in substantially the same proportions as their ownership of Parent, or
(v) any surviving or resulting entity or ultimate parent entity resulting from a
reorganization, merger, consolidation or other corporate transaction referred to
in clause (iii) below that does not constitute a Change in Control under clause
(iii) below) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Parent
representing thirty-five percent (35%) or more of the combined voting power of
Parent’s then outstanding securities entitled to vote in the election of
directors of Parent;


(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

 
(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period), other than such a
sale or disposition immediately after which such assets will be owned directly
or indirectly by the stockholders of Parent in substantially the same
proportions as their ownership of the common stock of Parent immediately prior
to such sale or disposition.



“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Committee” means the Compensation Committee of the Parent Board and/or the
Stock Option Subcommittee thereof.


“Common Stock” shall mean the common stock of Parent.


“Disability” shall mean Participant’s incapacity due to physical or mental
illness which causes Participant to be absent from the full-time performance of
Participant’s duties with Employer for six (6) consecutive months; provided,
however, that Participant shall not be determined to be subject to a Disability
unless Participant fails to return to full-time performance of Participant’s
duties with Employer within thirty (30) days after Employer delivers a written
notice to Participant advising Participant of the impending termination of his
or her employment due to Disability.


“Eligible Termination” shall mean the involuntary termination of Participant’s
employment without Cause, provided that at the time of such termination
Participant is a Senior Officer and has completed at least ten (10) years of
service as a Senior Officer.


    


Tiffany & Co. 2014 Employee Incentive Plan, Option Terms, March 16, 2017
 
7




--------------------------------------------------------------------------------





“Employer” shall mean the Affiliate of Parent that employs Participant from time
to time, and any successor to its business and/or assets by operation of law or
otherwise.
    
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.


“Good Reason” means any one or more of the following actions taken without
Participant’s consent:


(i)
a material adverse change in Participant’s duties, authority, responsibilities
or reporting responsibility;



(ii)
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of any agreement between Employer
or Parent and Participant;



(iii)
any other action or inaction that constitutes a material breach by Employer or
Parent of any agreement between Participant and Employer. For the avoidance of
doubt, any payout of a short-term incentive or annual bonus for a given fiscal
year which is less than the target shall not constitute Good Reason, provided
that such lower payout is based upon the failure to meet pre-determined
performance goals or a good faith determination by Employer or the Committee of
Parent Board that Parent’s financial performance or Participant’s personal
performance did not warrant a greater payout;



(iv)
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; or



(v)
the relocation of Employer’s office where Participant was based immediately
prior to a Change in Control to a location more than fifty (50) miles away, or
should Employer require Participant to be based more than fifty (50) miles away
from such office (except for required travel on Employer’s business to an extent
substantially consistent with Participant’s customary business travel
obligations in the ordinary course of business prior to a Change in Control).



Notwithstanding the foregoing, Participant must give written notice to the
Corporate Secretary of Parent of the occurrence of an event or condition that
constitutes Good Reason no later than ninety (90) days following the occurrence
of such event or condition, and Employer shall have thirty (30) days from the
date on which such written notice is received to cure such event or condition. 
If Employer is able to cure such event or condition within such 30-day period
(or any longer period agreed upon in writing by Participant and Employer), such
event or condition shall not constitute Good Reason hereunder.  If Employer
fails to cure such event or condition, Participant’s termination for Good Reason
shall be effective immediately following the end of such 30-day cure period (or
any such longer period agreed upon in writing by Participant and Employer).
        
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Involuntary Termination” means, following a Change in Control, (i) Employer’s
involuntary termination of Participant’s employment without Cause, or (ii)
Participant’s resignation from Employer due to Good Reason within one year
following such Change in Control.


    


Tiffany & Co. 2014 Employee Incentive Plan, Option Terms, March 16, 2017
 
8




--------------------------------------------------------------------------------





“Parent” shall mean Tiffany & Co., and any successor to all or substantially all
of its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Retirement” shall mean Participant’s voluntary resignation from employment with
Employer after reaching age 65, or after reaching age 55 if Participant has
completed 10 years of employment with Employer prior to Participant’s
Termination Date.


“Senior Officer” means an officer of Parent appointed by the Parent Board and
having one or more of the following titles: Senior Vice President, Executive
Vice President, or Chief Executive Officer.


“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Share” means a share of Common Stock.


“Specified Employee” means a “specified employee” as defined in Code Section
409A(a)(2)(B)(i).


“Terminating Transaction” shall mean any one of the following:


(i)    the dissolution or liquidation of Tiffany & Co.;


(ii)    a reorganization, merger or consolidation of Tiffany & Co. with one or
more Persons as a result of which Tiffany & Co. goes out of existence or becomes
a subsidiary of another Person; or


(iii)     upon the acquisition of substantially all of the property or more than
eighty percent (80%) of the then outstanding stock of Tiffany & Co. by another
Person;


provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen (14)
days prior to the date scheduled for such transaction provisions have been made
in writing in connection with such transaction for the assumption of the Grant
or the substitution for the Grant of a new grant covering the publicly-traded
stock of a successor Person, with appropriate adjustments as to the number and
kind of shares.


“Termination Date” shall mean the first day on which Participant’s employment
with Employer terminates for any reason; provided that a termination of
employment shall not be deemed to occur by reason of the transfer of employment
between Employers; and further provided that such employment shall not be
considered terminated while Participant is on a leave of absence approved by
Employer or required by applicable law. If, as a result of a sale or other
transaction, Employer ceases to be an Affiliate of Parent, the occurrence of
such transaction shall be treated as the Termination Date, and Participant’s
employment will be deemed to have been involuntarily terminated without cause.


“Tiffany & Co.” shall mean Tiffany & Co., a Delaware corporation.






Tiffany & Co. 2014 Employee Incentive Plan, Option Terms, March 16, 2017
 
9


